Citation Nr: 9927082	
Decision Date: 09/21/99    Archive Date: 09/28/99

DOCKET NO.  98-02 020A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1. Entitlement to an increased rating for residuals of 
postoperative septoplasty with saddle nose deformity, 
currently evaluated as 10 percent disabling.

2. Entitlement to an increased rating for atrophic rhinitis, 
currently evaluated as 10 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from November 1967 to 
October 1969.

This matter comes to the Board of Veterans Appeals (Board) 
from a May 1995 rating decision of the Regional Office (RO) 
which denied the veteran's claim for a rating in excess of 10 
percent for postoperative residuals of a septoplasty with 
saddle nose deformity and atrophic rhinitis.  Based on the 
receipt of additional evidence, including the report of an 
April 1998 Department of Veterans Affairs (VA) examination 
and the veteran's testimony at a hearing at the RO in June 
1998, a hearing officer, in a decision dated in December 
1998, assigned a separate 10 percent evaluation for atrophic 
rhinitis.  The 10 percent rating for postoperative residuals 
of a septoplasty was continued.  This case was previously 
before the Board in April 1999, at which time it was remanded 
for additional development of the record.  As the requested 
actions have been accomplished, the case is again before the 
Board for appellate consideration.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court").


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. The residuals of the septoplasty are manifested by 
difficulty breathing with partial occlusion of the left 
nares.

3. Atrophic rhinitis is manifested by moderate crusting and 
enlarged turbinates.  

4. There is no evidence of rhinoscleroma or massive crusting 
with marked ozena.


CONCLUSIONS OF LAW

1. A rating in excess of 10 percent for postoperative 
residuals of a septoplasty with saddle nose deformity is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321(b)(1) (1998), 4.97, Diagnostic Code 
6502 (as in effect both prior and subsequent to October 7, 
1996).

2. The criteria for a 30 percent rating for atrophic rhinitis 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6501 (as in effect 
prior to October 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The initial question before the Board is whether the veteran 
has submitted well-grounded claims as required by 38 U.S.C.A. 
§ 5107.  The Court has held that a well-grounded claim is one 
which is plausible, meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
In this case, the veteran's statements concerning the 
severity of the symptoms of his service-connected residuals 
of a septoplasty and rhinitis that are within the competence 
of a lay party to report are sufficient to conclude that his 
claims are well grounded.  Proscelle v. Derwinski, 2 Vet. 
App. 629; Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  No 
further development is necessary in order to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

Factual background

The service medical records show that the veteran was 
hospitalized from September to October 1968 for revision 
submucous resection.  It was indicted that the veteran was 
born with a septal deviation to the right, and had airways 
obstruction in the right nares continuously.  Attempts at 
straightening the septum prior to service were unsuccessful.  
On examination of the nose, there was a slight septal 
deviation to the right. The turbinates were enlarged in the 
right nostril.  There was airway obstruction on the right.  A 
septoplasty was performed.  The diagnosis was deflection of 
the nasal septum with synechiae.  

A VA examination was conducted in October 1970.  The veteran 
complained of having a lot of headaches and a stuffy feeling 
around his head.  An examination of the nose showed that the 
septum was straight, but markedly thickened.  The dorsum was 
slightly flattened on the external nose, but the veteran had 
a Teflon implant inserted into this region.  The airway was 
quite extracted, and the membranes were atrophic.  The 
examiner saw no discharge, and the sinuses were clear to 
translumination.  An X-ray of the sinuses revealed that they 
were well-developed, well-aerated and radiographically clear.  
The diagnoses were residuals of reconstructive surgery to the 
nose with mild saddle nose deformity and narrowing of the 
airway from thickened septum, and mild atrophic rhinitis.

Based on the evidence summarized above, the RO, by rating 
action dated in December 1970 granted service connection for 
postoperative residuals of a septoplasty with saddle nose 
deformity and atrophic rhinitis.  A 10 percent evaluation was 
assigned pursuant to the provisions of Diagnostic Code 6502 
of the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 
4.  This rating remained in effect for many years.  

Private medical records disclose that the veteran was seen by 
a private physician in August 1994 for an evaluation of 
chronic nasal obstruction and congestion.  It was indicated 
that he had a bloody mucous drainage in the mornings.  An 
examination showed that the veteran's nose was somewhat 
stunted with early saddle deformity toward the left and was 
obstructive.  There was significant hypertrophy of the 
inferior turbinates greater on the left side.  This shrunk 
somewhat with decongestant spray.  There was no evidence of 
polyps in the anterior nasal chambers, however the posterior 
were not well evaluated.  The anterior sinuses were nontender 
to percussion or palpation.  The impressions were allergic 
rhinitis; nasoseptal deviation with nasal obstruction; 
hypertrophic inferior turbinates with nasal obstruction and 
probable chronic sinusitis.  The examiner stated that the 
veteran appeared to be a candidate for nasoseptal 
reconstruction and turbinate surgery to improve nasal 
patency.  A CT scan of the nasal sinus revealed mucosal 
thickening in the maxillary antra, ethmoid and frontal 
sinuses.  There were polyps or retention cysts in both 
maxillary antra and fluid in the ethmoid sinuses.  

Additional private medical records show that the veteran was 
seen in November 1994 for an in-depth review of the CT scan.  
The veteran was informed that he had a severely scarred 
septum that was widened and certainly obstructive on the left 
side.  He also had hypertrophic inferior turbinates and had a 
chronic bullosa of the left middle turbinate.  There was 
evidence of chronic right anterior ethmoiditis.  The examiner 
opined that the veteran was a candidate for revision nasal 
septoplasty to improve nasal respiration.  

A VA medical record dated in April 1995 reveals that the 
veteran had a badly deformed nasal septum with large inferior 
turbinates, associated with chronic maxillary and ethmoid 
disease.  The examiner stated that the veteran needed to have 
a septal deviation corrected along with reduction of the 
turbinates.  

In a statement dated in May 1995, a private physician related 
that he had initially seen the veteran in the late 1970's for 
nasal and sinus symptoms and that these had continued.  

A maxillofacial CT scan in April 1998 revealed persistent 
pansinusitis.  

A VA respiratory examination was conducted in April 1998.  
The veteran reported that he had experienced trouble 
breathing since the in-service surgery.  He also noted he had 
mild headaches daily.  An examination disclosed no post nasal 
drainage.  He had a horseshoe shaped nose.  The right nares 
was open, but there was rhinitis and inflammation present, 
especially at the ethmoids.  The left nares was partially 
occluded with a nasal septal deviation to the right and 
marked swelling at the ethmoidal recesses.  The veteran was 
nontender to percussion over the frontal maxillary sinuses, 
but pressure over the right orbital frame gave him 
discomfort.  The left was negative.  There was no pustular 
drainage from the sinus area of the nose.  The impressions 
were rhinitis, chronic cystic sinusitis and partial left 
nares obstruction from ethmoidal swelling.

VA outpatient treatment records show that the veteran was 
seen in February 1999.  It was indicated that the infections 
were pretty well controlled with the steroid spray, but that 
the veteran was still having facial pain from chronic 
pansinusitis.  In April 1999, it was reported that the 
veteran was developing maxillary area pain with a slight 
worsening of the infection.  The CT showed a slight 
degradation in the past year.  An examination of the nose 
revealed moderate to severe crusting along with chronically 
enlarged turbinates.  Some infected drainage was present at 
this point.  

Analysis 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.1 (1998), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The Board points out that during the course of the veteran's 
appeal, the governing criteria were amended, effective 
October 7, 1996.  In Karnas v. Derwinski, 1 Vet. App. 308 
(1991), the Court held that "where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to appellant" shall 
apply.  The Board emphasizes that the veteran has been 
apprised of both the new and old criteria.

Prior to the October 1996 amendments, the Ratings Schedule 
provided that for chronic atrophic rhinitis with definite 
atrophy of intranasal structure and moderate secretion a 10 
percent rating was assigned; a 30 percent rating required 
moderate crusting and ozena, with atrophic changes.  A 50 
percent rating may be assigned for massive crusting and 
marked ozena, with anosmia.  38 C.F.R. § 4.97, Diagnostic 
Code 6501.

After the October 1996 amendments to the Rating Schedule, a 
30 percent evaluation may be assigned for allergic or 
vasomotor rhinitis with polyps.  38 C.F.R. § 4.97, Diagnostic 
Code 6522.

For bacterial rhinitis with rhinoscleroma a 50 percent rating 
is assigned; with permanent hypertrophy of turbinates and 
with greater than 50 percent obstruction of nasal passage on 
both sides or complete obstruction on one side, a 10 percent 
rating may be assigned.  38 C.F.R. § 4.97, Diagnostic Code 
6523 (effective October 7, 1996). 

Granulomatous rhinitis with Wegener's granulomatosis and 
lethal midline granuloma warrants a 100 percent disability 
rating; other types of granulomatous infection are 20 percent 
disabling. 38 C.F.R. § 4.97, Diagnostic Code 6524 (effective 
October 7, 1996).

Prior to October 7, 1996, traumatic deviated nasal septum 
with marked interference with breathing space was provided a 
maximum 10 percent schedular evaluation under Diagnostic Code 
6502.  

Effective October 7, 1996, traumatic deviated septum with 50 
percent obstruction of the nasal passages on both sides or 
complete obstruction on one side was provided a maximum 10 
percent schedular evaluation. Diagnostic Code 6502.  For a 
higher rating, deviated septum may be rated by analogy under 
38 C.F.R. § 4.20 (1998) with either sinusitis or rhinitis.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The April 1998 VA examination demonstrated that rhinitis is 
present.  Recent VA medical records establish that moderate 
to severe crusting has been demonstrated, and that the 
turbinates are chronically enlarged.  Under these 
circumstances, the Board finds that the regulations which 
were effective prior to October 7, 1996 are more favorable to 
the veteran.  The presence of at least moderate crusting is 
sufficient to conclude that the findings more nearly 
approximate the criteria for a 30 percent evaluation for 
atrophic rhinitis.  However, in the absence of massive 
crusting and marked ozena, with anosmia, there is no basis on 
which a 50 percent evaluation may be assigned.

With respect to the claim for an increased rating for 
postoperative residuals of a septoplasty, the veteran is 
already in receipt of the maximum schedular evaluation.  
There is no basis in the record for a higher rating.  The 
medical evidence shows that the left nares is partially 
occluded and there is marked swelling.  The evidence does not 
show that the veteran's service-connected disabilities 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. 3.321(b)(1).  The 
evidence fails to show that his service-connected 
disabilities have produced marked interference with 
employment.  The record does not demonstrate that he has 
required any recent hospitalization for any of his service-
connected disabilities.  Accordingly, an extraschedular 
evaluation is not warranted.  



ORDER

An increased rating to 30 percent for atrophic rhinitis is 
granted, subject to the governing regulations pertaining to 
the payment of monetary benefits.  An increased rating for 
postoperative residuals of a septoplasty with saddle nose 
deformity is denied.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

